[Per] Curiam.
As to one of the certificates claimed by the plaintiff, there is a clear variance between the declaration and the evidence, and as to it the jury can make no allowance. There was no ground for a nonsuit in this case because there are other •certificates for which the plaintiff has a right to recover.
As it respects the other certificates, we are decidedly of opinion that the plaintiff has a right to recover. The delivery of them was in nature of a pledge, and it appeared from the leading case on the subject, reported in Bulst. 29, that where no time is limited for redemption, the pawner is allowed to do it at any time during his life. It also appears from the same case that upon a tender *380and refusal the pawner may recover the pawn. Nay, it is said that the debt is discharged; we do not agree in this opinion though we conceive that the lien is discharged and the pawner entitled to recover the pledge. It is also clear that the whole value of the pawn is to be recovered because the debt remains, and the pawnee has his remedy to recover it. And as the certificates were wrongfully detained after tender and refusal, the plaintiff is entitled to the highest price between that time and the action brought.
Bead, Miller and Bayard for plaintiff. Bidgely, Bedford and Clark for defendant.
Plaintiff had a verdict for £1900 and odd.